Battle, J'.
It lias been too long settled to be now questioned, that in a bequest like the one before ns, the interests of the legatees are vested, and if one die before the period' of division has arrived, his or her share will devolve upon his or her representative. The subject is so well and so fully discussed in the cases of Perry v. Rhodes, 2 Murph. Rep. 140; Clancy v. Dickey, 2 Hawks’ Rep. 497, and Gwyther v. Taylor, 3 Ire. Eq. Rep. 323, referred to by plaintiff’s counsel, that it would be a work of supererrogation to make another remark upon it.
Pee Cubiam. A decree may be drawn in accordance • with this opinion.